Citation Nr: 1644793	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant served with the Marine Reserves, with active duty for training (ACDUTRA) from May 5, 1986 to September 20, 1986 and from June 1, 1989 to July 8, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2014, the Board denied claims for service connection for right and left foot disorders and a right ankle disorder.  The Board remanded the above claims for additional development.

The Board notes that the appellant's representative did not attach a Post-Remand Brief to the appellant's claims file.  The Board finds that the appellant is not prejudiced by this failure as it is remanding this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2014, the Board noted that the appellant only served with the Marine Reserves, without any active duty service; there was ACDUTRA service (from May 1986 to September 1986 and from June 1989 to July 1989).  The Board remanded to obtain information regarding inactive duty (INACDUTRA) service.  The AOJ does not appear to have verified the appellant's INACDUTRA service.  There appears to be an October 2015 response to a request for INACDUTRA verification; however, it stated that "ALL AVAILABLE DOCUMENS ARE BEING SENT TO THE CONTRACT SCAN VENDOR ON 10/15/2015 FOR UPOLAD TO VBMS."  A November 2015 email from the VA Records Management Center also shows that it does not maintain personnel records.  There is no formal finding made by the AOJ as to determining the periods of INACDUTRA service.  

Additionally, the Board notes that the AOJ appears to have informed the February 2016 VA examiner of only the appellant's ACDUTRA dates.  The Board notes that the appellant did not have only ACDUTRA service.  His first DD 214 (indicating service in 1986) showed that the appellant had 11 days of prior inactive service.  His second DD 214 (indicating service in 1989) noted 2 years, 8 months, and 22 days of prior inactive service.  

Given the restraints for granting service connection based on Reserve service, the AOJ should clarify when such INACDUTRA service occurred.  If the AOJ is unable to verify such service, it should make a specific determination to that effect and add it to the claims file.

Furthermore, as the February 2016 VA examiner for both the left ankle and back claims only considered ACDUTRA periods, such VA examination opinions are inadequate as INACDUTRA service was not considered.  Moreover, the VA medical opinions were inadequate as they appeared to rely solely on there being no service documentation of a back disorder, and to a lesser extent the left ankle disorder, in service.  An examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Additionally, as noted in the prior remand that the appellant had a May 1990 diagnosis, by a private medical provider, of thoracic sclerosis and thoracic and cervical subluxatons.  However, the VA examiner only addressed the lumbar spine and does not appear to address the cervical spine.  An adequate VA examination is thus necessary to address all the appellant's contentions.

The question of entitlement to a TDIU remains inextricably intertwined with the claims for service connection for the above issues.  As such, a Board decision on this claim would be premature and consideration of that issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should verify with the National Personnel Records Center (NPRC), Navy Personnel Command or any other appropriate source the appellant's period of INACDUTRA during his years of service with the Reserves.  

If the AOJ is unable to determine the periods of INACDUTRA service, a specific finding to that effect must be made and associated with the claims file.

2.  After obtaining any outstanding records, the AOJ should obtain an appropriate VA examination, to determine the nature and etiology of his claimed left ankle and back (both lumbar and cervical) disorders.  

The AOJ should include the dates of all periods of ACDUTRA and INACDUTRA in its request for a medical examination.  If the AOJ is unable to verify periods of INACDUTRA, it should inform the VA examiner of such failure and to give the appellant the benefit of the doubt as to INACDUTRA service.  The AOJ should make clear the period of the appellant's reserve service.

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 38 C.F.R. § 3.303(a), 3.6(c)(1).

Based on examination findings, including any necessary diagnostic studies, as well as a claims file review, including treatment records, the appellant's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the appellant currently have a (i) left ankle and/or (ii) back (cervical and/or lumbar) disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any current (i) left ankle and/or (ii) back (cervical and/or lumbar) disorder was caused or aggravated by the appellant's ACDUTRA or INACDUTRA service with the Reserves?  

The examiner should specifically consider the appellant's reports of chronic pain since service.  The examiner should also specifically consider the appellant's lays statements, including: (i) claim that he injured his back in June or July 1989 (during ACDUTRA) when lifting washers and dryers (March 2014 Board hearing), (ii) "a wrestling accident that happened on a drill" which was aggravated by loading washers and dryers (August 2009 VA Form 9) and (iii) "Injury (aggravation) happened during a PFT (physical fitness test)."  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  If the examiner finds that a left ankle disorder developed due to service, is it at least as likely as not that it caused or aggravated any back disorder?  

If the examiner finds that a disorder was aggravated by service or a service-connected disability, he/she should determine, if possible, to what extent it was aggravated (permanently worsened) beyond the natural progression of the disorder. 

d)  If the examiner finds that service connection is warranted for a claimed disorder(s), the examiner should comment on the functional impairment caused solely by the service-connected disabilities.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the appellant a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


